 

Exhibit 10.47

 

SHARE PURCHASE AGREEMENT

This SHARE PURCHASE AGREEMENT (this “Agreement”) dated as of November 18, 2019
(the “Effective Date”) is made by and between Molecular Templates, Inc., a
Delaware corporation (the “Company”), and Vertex Pharmaceuticals Incorporated, a
corporation organized under the laws of the Commonwealth of Massachusetts
(the “Purchaser”).

WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act;

 

WHEREAS, the Company and Purchaser have entered into a Master Collaboration
Agreement of even date herewith (the “Collaboration Agreement”); and

 

WHEREAS, Purchaser desires to purchase from the Company, and the Company
desires to sell and issue to Purchaser, shares of the common stock of the
Company, par value $0.001 per share, (“Common Stock”), subject to the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained in this
Agreement, and for other good and valuable consideration, the parties hereby
agree as follows:

1.Purchase and Sale of Shares.  Subject to the terms and conditions of this
Agreement, the Company agrees to issue and sell to Purchaser, and Purchaser
agrees to purchase at the Closing (as defined below), 1,666,666 shares of Common
Stock (the “Shares”) at a purchase price per share of $9.00 for an aggregate
purchase price of Fourteen Million Nine Hundred Ninety-Nine Thousand Nine
Hundred Ninety-Four Dollars ($14,999,994) (the “Purchase Amount”).

2.Closing; Deliveries.

(a)Closing.  The closing of the sale and purchase of the Shares (the “Closing”)
shall take place on the Effective Date, remotely via the exchange of documents
and signatures, or at such other date or location as may be agreed upon by the
Company and Purchaser.  The date the Closing occurs is hereinafter referred to
as the “Closing Date”.

(b)Deliveries.  

(i)At the Closing, Purchaser will deliver to the Company the Purchase Amount by
wire transfer of immediately available funds to a bank account designated by the
Company.  Purchaser will also deliver to Company at the Closing: (A) a duly
executed cross receipt in form and substance reasonably satisfactory to each
party (the “Cross Receipt”); and (B) a certificate in form and substance
reasonably satisfactory to the Company duly executed by an authorized executive
officer of Purchaser certifying that the conditions to Closing set forth in
Section 5(b) of this Agreement have been fulfilled.



--------------------------------------------------------------------------------

 

(ii)At the Closing, the Company will instruct the transfer agent for the shares
of Common Stock (the “Transfer Agent”) to register the issuance of the Shares to
the Purchaser via book-entry or, upon the request of the Purchaser, the Company
will instruct the Transfer Agent to deliver stock certificates to the Purchaser
representing the Shares. The Company will also deliver to Purchaser at the
Closing: (A) a duly executed Cross Receipt; (B) a certificate in form and
substance reasonably satisfactory to Purchaser and duly executed on behalf of
the Company by an authorized executive officer of the Company, certifying that
the conditions to Closing set forth in Section 5(a) of this Agreement have been
fulfilled; (C) a legal opinion of Company’s counsel in form and substance
reasonably satisfactory to Purchaser; and (D) a certificate of the secretary of
the Company dated as of the Closing Date certifying that attached thereto is a
true and complete copy of all resolutions adopted by the Board of Directors of
the Company authorizing the execution, delivery and performance of the
Transaction Agreements and that all such resolutions are in full force and
effect and are all the resolutions adopted in connection with the transactions
contemplated by the Transaction Agreements as of the Closing Date.

3.Representations and Warranties of the Company. The Company represents and
warrants to Purchaser that the statements contained in this Section 3 are true
and complete as of the Effective Date and the Closing Date:

(a)Organization; Qualification and Good Standing.

(i)The Company is a public company duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority to own, lease and operate (as applicable) its properties, to
carry on its business as presently conducted and as proposed to be conducted in
the Company’s SEC Reports (as defined below), to enter into this Agreement and
the Collaboration Agreement (collectively, the “Transaction Agreements”), to
issue and sell the Shares and to carry out the transactions contemplated by the
Transaction Agreements. The Company is duly qualified to transact business as a
foreign entity and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except to the extent that any failure to be
so qualified or in good standing would not (x) have or be reasonably likely to
have, singularly or in the aggregate, a material adverse effect on the business
(as presently conducted or as proposed to be conducted in the Company’s SEC
Reports), properties, assets, liabilities, management, financial condition,
stockholders’ equity, results of operations or prospects of the Company and its
subsidiaries taken as a whole, or (y) impair in any material respect the ability
of the Company to perform its obligations under the Transaction Agreements or to
consummate any transactions contemplated by the Transaction Agreements (any such
effect as described in clauses (x) or (y), a “Material Adverse Effect”).  

(ii)The Company does not own or control, directly or indirectly, any
corporation, association or other entity other than the subsidiaries listed in
the Company’s SEC Reports. Each of the Company’s “subsidiaries” (for purposes of
this Agreement, as defined in Rule 405 under the Securities Act) has been duly
incorporated or organized, as the case may be, and is validly existing as a
corporation or company in good standing under the laws of the jurisdiction of
its incorporation or organization and has all requisite power and authority
(corporate or other) to own, lease and operate (as applicable) its properties
and to carry on its business as presently conducted and as proposed to be
conducted in the Company’s SEC Reports.  Each of the Company’s subsidiaries is
duly qualified as a foreign corporation or company to transact business and is
in good standing in each jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except to the extent that any failure to be so qualified or in good
standing would not have or be reasonably likely to have a Material Adverse
Effect or a material adverse effect on the business, properties, assets,
liabilities, management, financial condition, stockholders’ equity, results of
operations or prospects of any of the Company’s subsidiaries.  

2

 



--------------------------------------------------------------------------------

 

(b)No Violation or Default. Neither the Company nor any of its subsidiaries is
(i) in violation of its charter or by-laws (or analogous governing instrument,
as applicable), (ii) in default in any respect in the due performance or
observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument,
whether written or oral, to which it is a party or by which it is bound or to
which any of its property or assets is subject or (iii) in violation in any
respect of any law, statute, rule, regulation, ordinance, writ, injunction,
Permit (as defined below), judgment, order or decree of any court or
governmental or regulatory agency or body, domestic or foreign, having
jurisdiction over the Company or any of its subsidiaries or any of their
properties or assets (including, without limitation, the United States Food and
Drug Administration of the U.S. Department of Health and Human Services (“FDA”)
or any foreign, federal, state or local governmental or regulatory authority
performing functions similar to those performed by the FDA) (collectively,
“Laws”) except, in the case of clauses (ii) and (iii) above, for any such
violation or default that would not, singularly or in the aggregate, have or be
reasonably likely to have a Material Adverse Effect.  To the knowledge of the
Company, there exists no condition, event or act which after notice, lapse of
time, or both, would constitute a default or violation by the Company under any
of the foregoing, except, in the case of clauses (ii) and (iii) as would not
have or be reasonably likely to have a Material Adverse Effect.

(c)Absence of Certain Events.  Since December 31, 2018, there have been no
events, occurrences or developments, or any binding commitment by the Company or
its subsidiaries to cause any of the foregoing, that have had, or would
reasonably be expected to have, a Material Adverse Effect.  Except as set forth
in the SEC Reports filed prior to the Effective Date, since December 31, 2018,
the Company has not (i) declared or paid any dividends, or authorized or made
any distribution upon or with respect to any class or series of its capital
stock, or (ii) sold, exchanged or otherwise disposed of any of its material
assets or rights.  Since December 31, 2018, the Company has not admitted in
writing its inability to pay its debts generally as they become due, filed or
consented to the filing against it of a petition in bankruptcy or a petition to
take advantage of any insolvency act, made an assignment for the benefit of
creditors, consented to the appointment of a receiver for itself or for the
whole or any substantial part of its property, or had a petition in bankruptcy
filed against it, been adjudicated a bankrupt, or filed a petition or answer
seeking reorganization or arrangement under the federal bankruptcy laws or any
other Laws of the United States or any other jurisdiction.

(d)Capitalization. The Company has the issued and outstanding capitalization
described in the SEC Reports (except for subsequent issuances, if any, pursuant
to reservations, agreements or employee benefit plans or pursuant to the
exercise of convertible securities or options, in each case, described or
reflected in the SEC Reports). All of the issued and outstanding capital shares
of the Company have been duly authorized and validly issued and are fully paid
and nonassessable.  All of the Company’s options, warrants and other rights to
purchase or exchange any securities for shares of the Company’s capital stock
have been duly authorized and validly issued and were issued in compliance with
federal and state securities laws.  None of the outstanding shares of the
Company’s capital stock was issued in violation of any preemptive rights, rights
of first refusal or other similar rights to subscribe for or purchase securities
of the Company. Except as described in the SEC Reports (as defined below), as of
the Effective Date there are no authorized or outstanding shares of capital
stock, options, warrants, preemptive rights, rights of first refusal or other
rights to purchase, or equity or debt securities convertible into or
exchangeable or exercisable for, any capital stock of the Company or any of its
subsidiaries.  All of the authorized shares of Common Stock are entitled to one
(1) vote per share.

3

 



--------------------------------------------------------------------------------

 

(e)Capitalization of Subsidiaries. Except as described in the SEC Reports (as
defined below), all the outstanding shares of capital stock (if any) of each
subsidiary of the Company have been duly authorized and validly issued, are
fully paid and nonassessable and are owned by the Company directly or indirectly
through one or more wholly-owned subsidiaries, free and clear of any pledge,
claim, lien, encumbrance, mortgage, security interest, restriction upon voting
or transfer or any other claim, including any statutory or contractual
preemptive rights, resale rights, rights of first refusal or other similar
rights.

(f)Authorization of Shares. The Shares, when issued and delivered in accordance
with the terms of this Agreement against payment of the Purchase Amount as
provided herein, will be duly and validly authorized and issued and fully paid
and nonassessable, free and clear of any pledge, claim, lien, encumbrance,
mortgage, security interest, restriction upon voting or transfer or any other
claim, including any statutory or contractual preemptive rights, resale rights,
rights of first refusal or other similar rights.  

(g)Authorization; Due Execution; Enforceability. The Company has full legal
right, power and authority to enter into the Transaction Agreements and perform
the transactions contemplated hereby and thereby.  All requisite corporate
action on the part of the Company and its subsidiaries, and their respective
directors and shareholders required by applicable Laws for the authorization,
execution and delivery by the Company and its subsidiaries of the Transaction
Agreements and the performance of all obligations of the Company and its
subsidiaries hereunder and thereunder, including the authorization, issuance and
delivery of the Shares, has been taken.  The Transaction Agreements have been
duly authorized, executed and delivered by the Company and are legal, valid and
binding agreements of the Company enforceable in accordance with their
respective terms, except to the extent that enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting
creditors’ rights generally and by general equitable principles.  No stop order
or suspension of trading of the Common Stock has been imposed by The Nasdaq
Stock Market LLC, the Commission or any other governmental authority and remains
in effect.

(h)SEC Reports.

(i)The Company has timely filed all forms, reports and documents required to be
filed by it with the Commission.  All such required forms, reports and documents
are referred to in this Agreement as the “SEC Reports.” As of their respective
filing dates, each of the SEC Reports (i) complied in all material respects with
the requirements of the Securities Act, and the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and the rules and regulations of the Commission
thereunder applicable to such SEC Reports and (ii) did not at the time they were
filed, declared effective or mailed, as applicable (or if subsequently amended
or superseded by a filing prior to the Effective Date, then on the date of such
subsequent filing), contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. As of the Effective Date, there are no outstanding or
unresolved comments in comment letters received from the Commission or its
staff.

(ii)The financial statements of the Company included in its Annual Report on
Form 10-K for the fiscal year ended December 31, 2018 and in its quarterly
reports on Form 10-Q for the quarterly periods ended September 30, 2019, June
30, 2019 and March 31, 2019 comply as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the Commission with respect thereto, have been prepared in accordance with U.S.
generally accepted accounting principles applied on a consistent basis during
the periods involved (except as may be indicated in the notes thereto) and
fairly present in all material respects the financial position of the Company as
of the dates thereof and the results of its operations and cash flows for the
periods then ended.  Except (i) as set forth in the SEC Reports or (ii) for
liabilities incurred in the ordinary course of business consistent with past
practice since September 30, 2019, the Company has no material liabilities,
whether absolute or accrued, contingent or otherwise.

4

 



--------------------------------------------------------------------------------

 

(i)No Consents. No authorization, consent, approval or other order of,
declaration to, or filing with, any governmental agency or body or securities
exchange or any other third party is required to be made or obtained by the
Company in connection with the consummation of the transactions contemplated by
the Transaction Agreements, or with the authorization, issuance and sale by the
Company of the Shares, except such filings as may be required to be made with
the Commission and with any state blue sky or securities regulatory authority,
which filings shall be made in a timely manner in accordance with all applicable
Laws.

(j)No Conflicts. The execution, delivery and performance of the Transaction
Agreements by the Company, the offering or sale of the Shares by the Company and
the consummation of the transactions contemplated by the Transaction Agreements
will not (with or without notice or lapse of time or both) (i) conflict with or
result in a breach or violation of any of the terms or provisions of, constitute
a default or a Debt Repayment Triggering Event (as defined below) under, or
result in the creation or imposition of any lien, encumbrance, security
interest, claim or charge upon any property or assets of the Company or any
subsidiary pursuant to, any indenture, mortgage, deed of trust, loan agreement,
lease or other agreement, arrangement or instrument, whether written or oral, to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the property or assets of
the Company or any of its subsidiaries is subject, (ii) result in any violation
of the provisions of the charter or by-laws (or analogous governing instruments,
as applicable) of the Company or any of its subsidiaries or (iii) result in the
violation of any Laws, except, in the case of clauses (i) and (iii) above, for
any such conflict, breach, violation or default that would not, individually or
in the aggregate, have or be reasonably likely to have a Material Adverse
Effect.  A “Debt Repayment Triggering Event” means any event or condition that
gives, or with the giving of notice or lapse of time would give the holder of
any note, debenture or other evidence of indebtedness (or any Person (as defined
below) acting on such holder’s behalf) the right to require the repurchase,
redemption or repayment of all or a portion of such indebtedness by the Company
of any of its subsidiaries.

(k)No Right of First Refusal; Voting Rights. No party has any right of first
refusal, right of first offer, right of co-sale, pre-emptive right or other
similar right regarding the securities of the Company or other agreements
pursuant to which the Company is or may become obligated to issue, sell or
repurchase any shares of its capital stock or any other securities of the
Company.  Except as described in the SEC Reports, no party has any registration
rights regarding the securities of the Company. There are no provisions of the
Company’s Certificate of Incorporation, and no contracts, other than this
Agreement, that (a) may affect or restrict the voting rights of Purchaser with
respect to the Shares in its capacity as a shareholder of the Company, (b)
restrict the ability of Purchaser, or any successor thereto or assignee or
transferee thereof, to transfer the Shares, (c) would adversely affect the
Company’s or Purchaser’s right or ability to consummate the transactions
contemplated by the Transaction Agreements, or (d) require the vote of more than
a majority of the Company’s issued and outstanding shares of Common Stock to
take or prevent any corporate action, other than those matters requiring a
different vote under Delaware law and that are described in the SEC
Reports.  There are no restrictions on the transfer of shares of the Company’s
capital stock other than pursuant to state and federal securities laws.  The
Company is not a party to or subject to any agreement or understanding relating
to the voting of shares of the Company’s capital stock or the giving of written
consents by a shareholder or director of the Company.

(l)Independent Auditors. Ernst & Young LLP and BDO USA, LLP, who have audited
and certified certain financial statements of the Company and its subsidiaries
included or incorporated by reference in the SEC Reports are each independent
registered public accounting firms with respect to the Company and its
subsidiaries within the meaning of Article 2-01 of Regulation S-X and the Public
Company Accounting Oversight Board (United States).

5

 



--------------------------------------------------------------------------------

 

(m)Absence of Litigation. There is no claim, action, suit, arbitration or
similar proceeding or, to the knowledge of the Company, investigation, pending
against, or to the knowledge of the Company, threatened against or affecting,
the Company, any of its subsidiaries, or any of their respective properties or,
to the knowledge of the Company, any of their respective officers or directors,
including any such claim, action, suit, arbitration or similar proceeding, or
investigation that questions the validity of the Transaction Agreements or the
right of the Company to consummate the transactions contemplated in the
Transaction Agreements.

(n)Intellectual Property. Except as described in the SEC Reports, the Company or
its subsidiaries own or possess the lawful right to use all (i) valid and
enforceable patents, patent applications, trademarks, trademark registrations,
service marks, service mark registrations, Internet domain name registrations,
copyrights, copyright registrations, licenses, trade secret rights
(“Intellectual Property Rights”) and (ii) inventions, software, works of
authorships, trademarks, service marks, trade names, databases, formulae, know
how, Internet domain names and other intellectual property (including trade
secrets and other unpatented and/or unpatentable proprietary confidential
information, systems, or procedures) (collectively, “Intellectual Property
Assets”) necessary to conduct their respective businesses as currently
conducted, and as proposed to be conducted in the Company’s SEC Reports. The
Company and its subsidiaries have not received any opinion from their legal
counsel concluding that any activities of their respective businesses infringe,
misappropriate, or otherwise violate, valid and enforceable Intellectual
Property Rights of any other person, and have not received written notice of any
challenge, which is to their knowledge still pending, by any other person to the
rights of the Company and its subsidiaries with respect to any Intellectual
Property Rights or Intellectual Property Assets owned or used by the Company or
its subsidiaries. To the Company’s knowledge, the Company and its subsidiaries’
respective businesses as now conducted do not give rise to any infringement of,
any misappropriation of, or other violation of, any valid and enforceable
Intellectual Property Rights of any other person. All licenses for the use of
the Intellectual Property Rights are valid, binding upon, and enforceable by or
against the parties thereto in accordance to its terms. The Company has complied
in all material respects with, and is not in breach nor has received any
asserted or threatened claim of breach of any license for the use of
Intellectual Property Rights, and the Company has no knowledge of any breach or
anticipated breach by any other person to any license for the use of
Intellectual Property Rights. No claim has been made against the Company
alleging the infringement by the Company of any patent, trademark, service mark,
trade name, copyright, trade secret, license in or other intellectual property
right or franchise right of any person. The Company has taken all reasonable
steps to protect, maintain and safeguard its Intellectual Property Rights and
Intellectual Property Assets, including the execution of appropriate
nondisclosure and confidentiality agreements. The consummation of the
transactions contemplated by the Transaction Agreements will not result in the
loss or impairment of or payment of any additional amounts with respect to, nor
require the consent of any other person in respect of, the Company’s right to
own, use, or hold for use any of the Intellectual Property Rights or
Intellectual Property Assets as owned, used or held for use in the conduct of
the business as currently conducted.  

(o)Taxes. The Company and its subsidiaries each (i) have timely filed all
necessary federal, state, local and foreign tax returns, and all such returns
were true, complete and correct, (ii) have paid all federal, state, local and
foreign taxes due and payable, for which it is liable, including, without
limitation, all sales and use taxes and all taxes which the Company or any of
its subsidiaries is obligated to withhold from amounts owing to employees,
creditors and third parties, and (iii) do not have any tax deficiency or claims
outstanding or assessed or, to its knowledge, proposed against any of them,
except those, in each of the cases described in clauses (i), (ii) and (iii)
above, that would not, singularly or in the aggregate, have or be reasonably
likely to have a Material Adverse Effect.

6

 



--------------------------------------------------------------------------------

 

(p)Environmental Laws and Hazardous Materials. The Company and its subsidiaries
are in compliance with all foreign, federal, state and local rules, laws and
regulations relating to the use, treatment, storage and disposal of hazardous or
toxic substances or waste and protection of health and safety or the environment
which are applicable to their businesses (“Environmental Laws”). There has been
no storage, generation, transportation, handling, treatment, disposal,
discharge, emission, or other release of any kind of toxic or other wastes or
other hazardous substances by, due to, or caused by the Company or any of its
subsidiaries (or, to the Company’s knowledge, any other entity for whose acts or
omissions the Company or any of its subsidiaries is or may otherwise be liable)
upon any of the property now or previously owned or leased by the Company or any
of its subsidiaries, or upon any other property, in violation of any Laws or
giving rise to any liability; and there has been no disposal, discharge,
emission or other release of any kind onto such property or into the environment
surrounding such property of any toxic or other wastes or other hazardous
substances with respect to which the Company or any of its subsidiaries has
knowledge.

(q)No Undisclosed Material Liabilities. There are no liabilities of the Company
(including its subsidiaries) of the type required to be disclosed on a balance
sheet prepared in accordance with U.S. generally accepted accounting principles,
other than liabilities: (i) reflected in the financial statements (including
footnotes thereto) included in the SEC Reports, (ii) created under, or incurred
in connection with, this Agreement or (iii) incurred in the ordinary course
consistent with past practice.

(r)Finder’s Fees. Neither the Company nor any of the subsidiaries has incurred
any liability for any finder’s fees, brokerage commissions or similar payments
in connection with the transactions contemplated under the Transaction
Agreements.

(s)Listing. The Company is subject to and in compliance in all material respects
with the reporting requirements of Section 13 or Section 15(d) of the Exchange
Act.  The Common Stock is registered pursuant to Section 12(b) or 12(g) of the
Exchange Act and is listed on The Nasdaq Global Market, and the Company has
taken no action designed to, or reasonably likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from The Nasdaq Global Market, nor has the Company
received any notification that the Commission, the Financial Industry Regulatory
Authority or The Nasdaq Stock Market LLC is contemplating terminating such
registration or listing.

(t)No Integrated Offering. The Company has not, directly or through any agent,
sold, offered for sale or solicited offers to buy any “security” (as defined in
the Securities Act), or negotiated in respect of any of the foregoing, under any
circumstances that would cause the offering of the Shares to be integrated with
prior offerings by the Company for purposes of any applicable Laws or
shareholder approval provisions.

(u)Private Placement. Assuming the accuracy of the representations and
warranties of the Purchaser set forth in Section 4, and in reliance thereon, the
offer, sale and issuance of the Shares to the Purchaser as contemplated hereby
is exempt from the registration requirements of the Securities Act and from the
qualification or registration requirements of applicable state securities
laws.  Neither the Company, nor its subsidiaries nor any Person acting on behalf
of the Company or its subsidiaries, has, directly or indirectly, made any offers
or sales of any security or solicited any offers to buy any security, under any
circumstances that would require registration of the Shares under the Securities
Act, and neither the Company, nor its subsidiaries nor any Person acting on
behalf of the Company or its subsidiaries will take any such action.

7

 



--------------------------------------------------------------------------------

 

(v)Investment Company. The Company is not, and immediately after receipt of
payment for the Shares, will not be an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

(w)Licenses and Other Rights; Compliance with Laws. The Company and its
subsidiaries (as applicable) have all franchises, permits, licenses and other
rights and privileges (“Permits”) necessary to permit them to own or lease their
properties and to conduct their business as presently conducted and are in
compliance thereunder, except where the failure to be in compliance does not and
would not have or be reasonably likely to have a Material Adverse Effect.  To
the Company’s knowledge, neither the Company nor its subsidiaries have taken any
action that would interfere with the Company’s or its subsidiaries’ ability to
renew all such Permit(s), except where the failure to renew such Permit(s) would
not have or be reasonably likely to have a Material Adverse Effect.  The Company
and its subsidiaries are and have been in compliance with all Laws applicable to
their business, properties and assets, and to the products and services sold by
them, except where the failure to be in compliance does not and would not have
or be reasonably likely to have a Material Adverse Effect.

(x)Compliance with Money Laundering Laws. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with all
applicable financial recordkeeping and reporting requirements, including those
of the U.S. Bank Secrecy Act, as amended by Title III of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (USA PATRIOT Act), the Currency and Foreign
Transactions Reporting Act of 1970, as amended and the applicable anti-money
laundering statutes of jurisdictions where the Company and its subsidiaries
conduct business, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Anti-Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened.

(y)Insurance. The Company and each of its subsidiaries carry, or are covered by,
insurance in such amounts and covering such risks as is adequate for the conduct
of their respective businesses and the value of their respective
properties.  Neither the Company nor any of its subsidiaries has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.  Neither the Company nor any of its subsidiaries has
received written notice from any insurer, agent of such insurer or the broker of
the Company or any of its subsidiaries that any material capital improvements or
any other material expenditures (other than premium payments) are required or
necessary to be made in order to continue such insurance.

(z)No Unlawful Payments. Neither the Company nor any of its subsidiaries nor, to
the Company’s knowledge, any of its controlled Affiliates (as defined below) or
subsidiaries or any director, officer, manager, employee, agent, affiliate,
representative or other Person acting on behalf of the Company or any controlled
Affiliate or subsidiary (collectively, “Representatives”), has (i) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity, (ii) made any direct or
indirect unlawful payment to foreign or domestic government officials or
employees, political parties or campaigns, political party officials, or
candidates for political office from corporate funds, (iii) promised,
authorized, made any payment to, or otherwise contributed any item of value to,
directly or indirectly, any non-U.S. government official, in each case, in
violation of the U.S. Foreign Corrupt Practices Act (“FCPA”) or any other
applicable anti-bribery or anti-corruption law or (iv) made any other unlawful
bribe, rebate, payoff, influence payment, kickback, or other unlawful payment to
any Person.

8

 



--------------------------------------------------------------------------------

 

(aa)Compliance with OFAC.

(i)Neither the Company nor any of its subsidiaries, nor, to the Company’s
knowledge, any director, officer, employee, agent, affiliate, representative or
other person acting on behalf of the Company or any of its subsidiaries, is an
individual or entity (“Person”) that is, or is owned or controlled by a Person
that is: (i) the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control (“OFAC”), the United
Nations Security Council, the European Union, Her Majesty’s Treasury, or other
relevant sanctions authority (collectively, “Sanctions”), nor (ii) located,
organized or resident in a country or territory that is the subject of a U.S.
government embargo (including, without limitation, Cuba, Iran, North Korea,
Syria and the Crimea).

(ii)The Company will not, directly or indirectly, use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person: (i) to fund or facilitate any
activities or business of or with any Person that, at the time of such funding
or facilitation, is the subject of Sanctions, or in any country or territory
that, at the time of such funding or facilitation, is the subject of a U.S.
government embargo; or (ii) in any other manner that will result in a violation
of Sanctions by any Person (including any Person participating in the offering,
whether as underwriter, advisor, investor or otherwise).

(iii)For the past five (5) years, the Company and its subsidiaries have not
knowingly engaged in, are not now knowingly engaged in, and will not engage in,
any direct or indirect dealings or transactions with any Person that at the time
of the dealing or transaction is or was the subject of Sanctions or any country
or territory that, at the time of the dealing or transaction is or was the
subject of a U.S. government embargo.

(bb)Related Party Transactions. The Company has not entered into any agreements
with any shareholders or any transactions with “affiliates” (as defined in Rule
12b-2 under the Exchange Act) (“Affiliates”), except as specifically disclosed
in the SEC Reports.

4.Representations and Warranties of Purchaser. Purchaser represents and warrants
to the Company that the statements contained in this Section 4 are true and
complete as of the Effective Date and the Closing Date:

(a)Organization and Good Standing. Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the Commonwealth of
Massachusetts and has all requisite corporate power and authority to carry on
its business as presently conducted, to enter into the Transaction Agreements
and to carry out the transactions contemplated by the Transaction Agreements.

(b)Authorization; Due Execution; Enforceability. Purchaser has full legal right,
power and authority to enter into the Transaction Agreements and perform the
transactions contemplated hereby and thereby.  All requisite corporate action on
the part of Purchaser and its directors and shareholders required by applicable
Laws for the authorization, execution and delivery by Purchaser of the
Transaction Agreements and the performance of all obligations of Purchaser
hereunder and thereunder has been taken.  The Transaction Agreements have been
duly authorized, executed and delivered by Purchaser and are legal, valid and
binding agreements of Purchaser enforceable in accordance with their respective
terms, except to the extent that enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors’
rights generally and by general equitable principles.

9

 



--------------------------------------------------------------------------------

 

(c)No Current Ownership in the Company.  Other than the Shares acquired under
this Agreement, none of Purchaser or any of its direct or indirect subsidiaries
owns any shares of Common Stock or other securities of the Company or any direct
or indirect rights or options to acquire any such securities or any securities
convertible into such securities (collectively, “Company Securities”), provided
that Purchaser or its direct or indirect subsidiaries may own shares or other
ownership interests in Company indirectly through holdings in mutual funds or
similar entities for which Purchaser and its direct and indirect subsidiaries do
not exercise control over the management or policies, which mutual funds or
similar entities own shares of Common Stock or other securities of the Company.

(d)Accredited Investor. Purchaser is an “accredited investor” as such term is
defined in Rule 501 promulgated under the Securities Act.

(e)Purchase for Investment. Purchaser is acquiring the Shares for its own
account, for investment and not for, with a view to, or in connection with, any
distribution or public offering thereof within the meaning of the Securities
Act.  Purchaser has not been organized solely for purposes of acquiring the
Shares.

(f)Knowledge and Experience; Economic Risk.  Purchaser has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Shares to be purchased hereunder, is
capable of protecting its interest in connection with the transactions
contemplated by this Agreement and is able to bear the economic risk of the
investment in the Shares, including a complete loss of the investment.

(g)Access to Information.  Purchaser acknowledges that it has had the
opportunity to review the SEC Reports and has been afforded (i) the opportunity
to ask such questions as it has deemed necessary of, and to receive answers
from, the Company concerning the terms and conditions of the offering of the
Shares and the merits and risks of investing in the Shares and (ii) access to
information about the Company and its financial condition, results of
operations, business, properties and management sufficient to enable Purchaser
to evaluate its investment. In evaluating the suitability of its investment in
the Company, the Purchaser has not relied upon any representations (whether oral
or written) other than as set forth in the Transaction Agreements.

5.Conditions to Closing.

(a)Purchaser’s Conditions to Closing.  Purchaser’s obligation to purchase the
Shares at the Closing is subject to the fulfillment as of the Closing of the
following conditions (unless waived in writing by Purchaser):

(i)Each of the representations and warranties of the Company contained in
Section 3 shall be true and accurate in all respects.

(ii)All covenants and agreements contained in this Agreement to be performed or
complied with by the Company on or prior to the Closing Date shall have been
performed or complied with in all material respects.

(iii)The Company shall have duly executed and delivered to Purchaser the
Collaboration Agreement, and there shall have been no termination of the
Collaboration Agreement that, as of the Closing, has been delivered or is
effective.

10

 



--------------------------------------------------------------------------------

 

(iv)From and after the Effective Date until the Closing Date (if later), there
shall have occurred no event that has caused or would reasonably be expected to
cause a Material Adverse Effect.

(v)All closing deliverables as required under Section 2(b)(ii) shall have been
delivered to Purchaser.

(b)The Company’s Conditions to Closing.  The Company’s obligation to issue and
sell the Shares at the Closing is subject to the fulfillment as of the Closing
of the following conditions (unless waived in writing by the Company):

(i)Each of the representations and warranties of Purchaser contained in Section
4 shall be true and accurate in all respects.

(ii)All covenants and agreements contained in this Agreement to be performed or
complied with by Purchaser on or prior to the Closing Date shall have been
performed or complied with in all material respects.

(iii)Purchaser shall have duly executed and delivered to the Company the
Collaboration Agreement, and there shall have been no termination of the
Collaboration Agreement that, as of the Closing, has been delivered or is
effective.

(iv)All closing deliverables as required under Section 2(b)(i) shall have been
delivered to the Company.

6.Additional Covenants and Agreements of the Company and Purchaser.  

(a)Standstill.    

(i)During the period starting on the Effective Date and ending on the earlier of
(x) the termination of the Collaboration Agreement (other than by Purchaser
pursuant to Section 11.2.2 of the Collaboration Agreement) or (y) the date that
is eighteen (18) months from the Effective Date (the “Restricted Period”),
except as expressly approved or invited in writing by the Company, none of
Purchaser or any of its controlled Affiliates (the “Standstill Parties”) shall,
and Purchaser shall not authorize, instruct or facilitate any Standstill Party
to:

(A)    except with respect to the Shares, acquire, seek, propose or agree to
acquire, directly or indirectly, by purchase or otherwise, ownership (including,
but not limited to, beneficial ownership as defined in Rule 13d-3 under the
Exchange Act) of, or make a tender, exchange or other offer to acquire any
Company Securities;

(B)  “solicit” or knowingly encourage any other entity or person to solicit
“proxies” (as such terms are defined in Regulation 14A under the Exchange Act)
with respect to any matter subject to a vote of the stockholders the Company or
its nominees for directors, including, but not limited to, any tender offer for
Company Securities or any Acquisition Transaction;

(C)   except with respect to proxies executed in connection with shareholders’
meetings of the Company, deposit any Company Securities in any voting trust or
subject them to any voting agreement or other agreement of similar effect;

11

 



--------------------------------------------------------------------------------

 

(D)   join or form any partnership, limited partnership, syndicate, or other
group within the meaning of Section 13(d)(3) of the Exchange Act or advise or
knowingly assist or encourage any third party for the purpose of taking any
action prohibited by this Section 6(a);

(E)   make, effect, cause, initiate or participate in any Acquisition
Transaction (as defined below) with respect to the Company; or

(F)  make any public proposals to the Company or any of its Affiliates,
directors, officers, employees, agents, representatives, successors or security
holders concerning, or announcing any intention to effect or participate in any
Acquisition Transaction relating to the Company or any Affiliate or successor of
the Company or take any action that would require the Company to make a public
announcement regarding the possibility of an Acquisition Transaction with
Purchaser or any of its Affiliates.

Notwithstanding the foregoing, the restrictions set forth in this Section 6(a)
shall not restrict Purchaser from making a confidential, non-public offer or
proposal to the Company’s Chief Executive Officer and/or its Board of Directors
with respect to an Acquisition Transaction by and between any of the Standstill
Parties and the Company; provided, that the making thereof would not reasonably
be expected to require public disclosure by the Company.

“Acquisition Transaction” means any transaction involving:  (i) any sale,
license, lease, exchange, transfer or other disposition of the assets of the
Company or any subsidiary of the Company constituting more than fifty percent
(50%) of the consolidated assets of the Company or accounting for more than
fifty percent (50%) of the consolidated revenues of the Company in any one
transaction or in a series of related transactions; (ii) any offer to purchase,
tender offer, exchange offer or any similar transaction or series of related
transactions made by any Person whereby such Person would become the beneficial
owner of more than fifty percent (50%) of the then-outstanding voting securities
of the Company; or (iii) any merger, consolidation, business combination, share
exchange, reorganization or similar transaction or series of related
transactions involving the Company or any subsidiary of the Company whereby the
holders of voting securities of the Company immediately prior to any such
transaction hold less than fifty percent (50%) of the voting securities of the
Company or the surviving company (or its parent company) immediately after the
consummation of any such transaction.

(ii)Notwithstanding Section 6(a)(i), Purchaser and its Affiliates may own (and
may acquire shares or other ownership interests in) any mutual fund or similar
entity that owns Company Securities provided that Purchaser and its Affiliates
own, in the aggregate, less than 5% of such mutual fund or similar entity and do
not exercise control over the management or policies of such entity. The
provisions set forth in Section 6(a)(i) shall not prohibit passive investments
by a pension or employee benefit plan or trust for Purchaser’s or its
Affiliates’ employees so long as such investments are directed by independent
trustees, administrators or employees.

(iii)Notwithstanding anything to the contrary in this Agreement, the Company
agrees that the Standstill Parties will immediately be released from all of
their obligations under this Section 6(a) if (1) any party unaffiliated with
Purchaser initiates a tender or exchange offer for a majority of the outstanding
shares of the Company’s Common Stock (or publicly announces an intention to
acquire by way of merger, tender or otherwise a majority of the outstanding
shares of the Company’s Common Stock), or (2) the Company publicly announces
entering into a definitive agreement with a third party for a transaction
involving more than 50% of the Company’s voting equity securities or all or
substantially all of the Company’s and its subsidiaries’ assets (taken as a
whole) (whether by merger, business combination, tender or exchange offer, sale
or otherwise), provided that the restrictions set forth in this Section 6(a)
shall be automatically reinstated if and when (x) in the case of clause (1),
such tender or exchange offer is withdrawn or terminated without such party
acquiring such 50% ownership level and (y) in the case of clause (2), such
definitive agreement is terminated prior to the consummation of the transaction.

12

 



--------------------------------------------------------------------------------

 

(iv)The Company agrees that it will not assert that this Agreement or any other
agreement between Purchaser or its Affiliates, on the one hand, and the Company
or its Affiliates, on the other hand, restricts any of the actions contemplated
by this Section 6(a) after the expiration or termination of the Restricted
Period or the earlier release of the Standstill Parties from their obligations
under this Section 6(a) pursuant to the provisions of Section 6(a)(iii) above.

(b)Lock-Up.  

(i)Subject to Section 6(b)(ii), during the twelve (12)-month period after the
Effective Date, Purchaser shall not dispose of (i) the Shares (together with any
shares of Common Stock issued in respect thereof as a result of any share split,
exchange or replacement, or merger, consolidation or similar recapitalization)
or (ii) any shares of Common Stock issued as (or issuable upon the exercise of
any warrant, right or other security that is issued as) a dividend or other
distribution with respect to the shares of Common Stock described in clause (i)
of this sentence (the “Dividend Shares”); provided, however, that the foregoing
shall not prohibit Purchaser from (x) transferring Shares to an Affiliate of
Purchaser, provided that such Affiliate, prior to or simultaneously with such
transfer, shall have agreed in writing to be subject to and bound by all the
restrictions and obligations set forth in this Agreement as though it were
Purchaser hereunder or (y) selling Shares or Dividend Shares in connection with
any tender offer for Company Securities or any Acquisition Transaction.

“Dispose of” means any (A) offer, pledge (other than pledges in connection with
bona fide debt financing transactions involving a general lien on assets of an
investor), sale, contract to sell, sale of any option or contract to purchase,
purchase of any option or contract to sell, grant of any option, right or
warrant for the sale of, or other disposition of or transfer of any Company
Securities, including, without limitation, any “short sale” or similar
arrangement, or (B) swap, hedge, derivative instrument, or any other agreement
or any transaction that transfers, in whole or in part, directly or indirectly,
the economic consequence of ownership of shares of Common Stock, whether any
such swap or transaction is to be settled by delivery of securities, in cash or
otherwise.

(ii)Notwithstanding Section 6(b)(i), fifty percent (50%) of the Shares
referenced in Section 6(b)(i) (the “Lock-up Shares”) shall no longer be subject
to the lock-up restrictions set forth in Section 6(b)(i) from and after the date
that is six (6) months after the Effective Date, and the remaining fifty percent
(50%) of the Lock-up Shares shall no longer be subject to such restrictions
beginning on the first anniversary of the Effective Date.  Dividend Shares will
be released from the lock-up restrictions set forth in Section 6(b)(i) on a pro
rata basis as if all such shares had been issued on the Effective Date.

(c)Restrictions on Transfer.

(i) In addition to those certain restrictions set forth in Section 6(b),
Purchaser acknowledges and agrees that (A) the issuance and sale of the Shares
has not been, and will not be, registered under the Securities Act or any state
securities law, by reason of their issuance in a transaction exempt from the
registration requirements of the Securities Act and such rules and regulations
thereunder, (B) the Shares may be disposed of only pursuant to an effective
registration statement under, and in compliance with the requirements of, the
Securities Act, or pursuant to an available exemption from, or in a transaction
not subject to, the registration requirements of the Securities Act, and in
compliance with any applicable state and federal securities laws, and (C) the
certificate(s) for the Shares shall bear a legend as set forth in
Section 6(c)(ii) (unless and until such legend is removed in accordance with
Section 6(c)(iii)), and (D) appropriate stop transfer instructions may be issued
against any transfer of the certificate(s) for the Shares in violation of this
Section 6(c). Purchaser further understands that such exemption depends upon,
among other things, the bona fide nature of Purchaser’s investment intent
expressed in this Agreement.

13

 



--------------------------------------------------------------------------------

 

(ii)It is understood that the certificate(s) or book-entry position evidencing
the Shares shall bear the following legend (or substantially similar legends) or
stop order instructions, in the case of a book-entry position, until the time
set forth in Section 6(c)(iii):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR THE
“BLUE SKY” LAWS OF ANY JURISDICTION.  SUCH SECURITIES MAY NOT BE SOLD,
TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS THE REGISTRATION, QUALIFICATION AND
FILING REQUIREMENTS OF ALL APPLICABLE JURISDICTIONS HAVE BEEN SATISFIED OR THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY THAT THE PROPOSED TRANSACTION WILL BE EXEMPT FROM REGISTRATION,
QUALIFICATION, AND FILINGS IN ALL SUCH JURISDICTIONS.”

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND MAY NOT BE SOLD, EXCHANGED, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF EXCEPT IN ACCORDANCE WITH AND SUBJECT TO ALL THE TERMS AND
CONDITIONS OF A CERTAIN SHARE PURCHASE AGREEMENT DATED AS OF NOVEMBER 15, 2019,
A COPY OF WHICH THE COMPANY WILL FURNISH TO THE HOLDER OF THIS CERTIFICATE UPON
REQUEST AND WITHOUT CHARGE.”

(iii)The Company shall authorize the removal of the restrictive legends and stop
transfer instructions described in Section 6(c)(ii) (A) if there is in effect a
registration statement under the Securities Act covering the Shares or (B)
promptly following receipt by the Company of a written request by Purchaser
(the “Legend Removal Request”) accompanied by such customary representations,
notices and other documentation (including, but not limited to, a legal opinion
from securities counsel to Purchaser) as are requested by the Company or its
transfer agent, so as to enable the sale of any Shares in a transaction
registered under the Securities Act or pursuant to Rule 144 under the Securities
Act, or otherwise in connection with a transaction exempt from registration
under the Securities Act; provided, in each case, that such sale is otherwise
permitted by this Agreement.  Any such Legend Removal Request shall be delivered
not less than two (2) business days prior to the date on which the proposed sale
is to be effected.

(iv)For the avoidance of doubt, for purposes of this Agreement, none of the
Company or its Affiliates shall be deemed an Affiliate of Purchaser or its
Affiliates and no Person shall be deemed an Affiliate of another Person solely
by virtue of the transactions contemplated by the Collaboration Agreement.

(d)FCPA Compliance.  The Company shall not, and shall not permit any of its
controlled Affiliates or subsidiaries or any of its or their respective
Representatives to, promise, authorize or make any payment to, or otherwise
contribute any item of value to, directly or indirectly, any non-U.S. government
official, in each case, in violation of the FCPA or any other applicable
anti-bribery or anti-corruption law.  The Company shall, and shall cause each of
its controlled Affiliates and subsidiaries to, cease all of its or their
respective activities, as well as remediate any actions taken by the Company,
its controlled Affiliates or any of its or their respective Representatives, in
violation of the FCPA or any other applicable anti-bribery or anti-corruption
law.  The Company shall, and shall cause each of its controlled Affiliates and
subsidiaries to, maintain systems or internal controls (including, but not
limited to, accounting systems, purchasing systems and billing systems) to
ensure compliance with the FCPA or any other applicable anti-bribery or
anti-corruption law.

14

 



--------------------------------------------------------------------------------

 

7.Miscellaneous.

(a)Fees and Expenses. Each party to this Agreement shall bear all of its own
fees and expenses incurred in connection with the preparation, negotiation,
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, including all fees of such party’s legal
counsel.

(b)Survival. The representations and warranties of the parties contained in this
Agreement shall survive the Closing for a period of three (3) years.

(c)Entire Agreement. This Agreement and the Collaboration Agreement contain the
entire agreement among the parties with respect to the transactions contemplated
hereby and thereby and supersede all prior negotiations, commitments, agreements
and understandings among them, whether written or oral, with respect thereto.

(d)Notices.  All notices, requests, consents and other communications hereunder
to any party shall be contained in a written instrument addressed to such party
at the address set forth below or such other address as may hereafter be
designated in writing by the addressee to the addressor, and shall be deemed
given (i) when delivered in person or duly sent by fax showing confirmation of
receipt, (ii) five (5) days after being duly sent by first class mail postage
prepaid, or (iii) the next business day after being duly sent by Federal Express
or other recognized express international courier service:

if to the Company, to:

Molecular Templates, Inc.

Attn: Jason Kim, President & Chief Operating Officer

9301 Amberglen Blvd., Suite 100

Austin, Texas 78729

with a copy (which shall not constitute notice) to:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Attn:  William C. Hicks Esq. and Mathew J. Gardella Esq.

Fax:  (617) 542-2241

if to Purchaser, to:

Vertex Pharmaceuticals Incorporated

Attn: Business Development

50 Northern Avenue

Boston, Massachusetts 02210

with a copy (which will not constitute notice) to:

Vertex Pharmaceuticals Incorporated

Attn: Corporate Legal

50 Northern Avenue

Boston, Massachusetts 02210

15

 



--------------------------------------------------------------------------------

 

and a copy (which will not constitute notice) to:

Ropes & Gray LLP

Attn: Marc Rubenstein

Prudential Tower

800 Boylston Street

Boston, Massachusetts 02199

(e)Amendments; Waivers. This Agreement may be amended, and compliance with the
provisions of this Agreement may be omitted or waived, only by a written
agreement executed by an authorized representative of each of the Company and
Purchaser.  Waiver by a party of a breach hereunder by the other party shall not
be construed as a waiver of any subsequent breach of the same or any other
provision.  No delay or omission by a party in exercising or availing itself of
any right, power or privilege hereunder shall preclude the later exercise of any
such right, power or privilege by such party.

(f)Counterparts. This Agreement may be executed in any number of counterparts,
each such counterpart shall be deemed to be an original instrument, and all such
counterparts together shall constitute but one agreement.  Any such counterpart
may contain one or more signature pages.  This Agreement may be executed and
delivered by facsimile, or by email in portable document format (.pdf), and upon
such delivery of the signature page by such method will be deemed to have the
same effect as if the original signature had been delivered to the other party.

(g)Headings; Interpretation. The headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.  Except where the context expressly
requires otherwise, (i) the use of any gender herein will be deemed to encompass
references to either or both genders, and the use of the singular will be deemed
to include the plural (and vice versa), (ii) the words “include,” “includes” and
“including” will be deemed to be followed by the phrase “without limitation,”
(iii) the word “will” will be construed to have the same meaning and effect as
the word “shall,” (iv) any definition of or reference to any agreement,
instrument or other document herein will be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (v) any reference
herein to any Person will be construed to include the Person’s successors and
assigns, (vi) the words “herein,” “hereof” and “hereunder,” and words of similar
import, will be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (vii) all references herein to Sections or
Schedules will be construed to refer to Sections or Schedules of this Agreement,
and references to this Agreement include all Schedules hereto, (viii) provisions
that require that a party or the parties “agree,” “consent” or “approve” or the
like will require that such agreement, consent or approval be specific and in
writing, whether by written agreement, letter, approved minutes or otherwise
(but excluding e-mail and instant messaging), (ix) references to any specific
law, rule or regulation, or article, section or other division thereof, will be
deemed to include the then-current amendments thereto or any replacement or
successor law, rule or regulation thereof, (x) any action or occurrence deemed
to be effective as of a particular date will be deemed to be effective as of
11:59 PM ET on such date and (xi) the term “or” will be interpreted in the
inclusive sense commonly associated with the term “and/or.”

(h)Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the substantive laws of the State of Delaware
without regard to its principles of conflicts of laws.

16

 



--------------------------------------------------------------------------------

 

(i)Assignment.  Neither this Agreement nor any of the rights or obligations
hereunder may be assigned by either party without the prior written consent of
the non-assigning party; provided, however, that Purchaser may assign this
Agreement without the Company’s consent to an Affiliate of Purchaser, provided
that such Affiliate agrees in writing to be bound by the terms of this
Agreement.

(j)Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, each of the successors and assigns of the parties and, except as
otherwise expressly provided in this Agreement, each other Person who shall
become a registered holder named in a certificate evidencing Shares transferred
to such holder by Purchaser or its permitted transferees, and (except as
aforesaid) its legal representatives, successors and assigns.

(k)Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  In such event, the parties shall consult and use all
reasonable efforts to agree upon, and hereby consent to, any valid and
enforceable modification of this Agreement as may be necessary to avoid any
unjust enrichment of either party and to match the intent of this Agreement as
closely as possible, including the economic benefits and rights contemplated
herein.

(l)Disclaimer.  Except as expressly set forth in this Agreement and the
Collaboration Agreement, neither party makes any representation or warranty to
the other party of any nature, express or implied.  

(m)No Third Party Rights or Obligations. No provision of this Agreement will be
deemed or construed in any way to result in the creation of any rights or
obligations in any Person not a party to this Agreement.

(n)Further Actions.  Each party hereto agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

[Signature page follows]

 

 

 

17

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Share Purchase Agreement as
of the Effective Date.

 

MOLECULAR TEMPLATES, INC.

 

 

 

 

 

 

By:

 

/s/ Eric E. Poma, Ph.D.

Name:

 

Eric E. Poma Ph.D.

Title:

 

Chief Executive Officer and Chief Scientific Officer

 

 

VERTEX PHARMACEUTICALS INCORPORATED

 

 

 

 

 

 

By:

 

/s/ Jeffrey Leiden

Name:

 

Jeffrey Leiden

Title:

 

Chairman, President and Chief Executive Officer

 

[Signature Page to Share Purchase Agreement]

 